Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


                                   No. 16-BG-464

                     IN RE STEPHANIE G. REICH, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 473039)

           On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                                 (BDN 241-15)

                          (Decided: September 10, 2020)

      Before THOMPSON and DEAHL, Associate Judges, and NEBEKER, Senior Judge


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.



      In this disciplinary matter, the Ad Hoc Hearing Committee (the Committee)

recommends approval of a petition for negotiated attorney discipline. See D.C. Bar

R. XI, § 12.1(c). The petition is based on the finding that Respondent’s conviction

for making a false statement to obtain unemployment compensation did not

constitute moral turpitude per se.   The Committee found that “circumstances in
                                          2


which Respondent found herself [a “volunteer” for the Gray campaign who was paid

a stipend] may not have been employment at all” within the meaning of the

unemployment compensation statute. 1



      Respondent acknowledged that she committed a misdemeanor crime in

violation of D.C. Rules of Professional Conduct 8.4(b) and 8.4(c). The proposed

discipline is a three-year suspension without a fitness requirement nunc pro tunc to

July 5, 2016, the date she filed her D.C. Bar R. XI, § 14(g) affidavit.



      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we agree

this case is appropriate for negotiated discipline and the proposed disposition is not

unduly lenient or inconsistent with dispositions imposed for comparable

professional misconduct. Accordingly, it is



      ORDERED that Respondent Stephanie G. Reich is hereby suspended from

the practice of law for three years, nunc pro tunc to July 5, 2016, the date on which

Respondent filed a compliant D.C. Bar R. XI, § 14(g) affidavit with this court.




      1
          Report and Recommendation of the Ad Hoc Hearing Committee at 15.
3




    So ordered.